566 F.2d 573
UNITED STATES of America, Plaintiff-Appellee,v.Donnie Lloyd LENZ, Defendant-Appellant.
No. 77-5290

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 19, 1978.
Anthony F. Constant, Corpus Christi, Tex., for defendant-appellant.
J. A. Canales, U. S. Atty., Mary L. Sinderson, George A. Kelt, Jr., Asst. U. S. Attys., Houston, Tex., Robert A. Berg, Asst. U. S. Atty., Corpus Christi, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.
PER CURIAM:


1
We affirm.  The border patrol agent had both probable cause and appellant's consent for the search at Sarita checkpoint.  See United States v. Nichols, 5 Cir. 1977, 560 F.2d 1227.  Appellant's other contention respecting the stipulation to the chain of custody is also without merit.


2
AFFIRMED.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I